Filed pursuant to Rule 424(b)(3) Registration Statement No. 333-146177 CLASS A SHARES STATEMENT OF CHANGES IN NET ASSET VALUE UNITS DOLLARS PER UNIT Beginning Net Asset Value 3/1/2009 629,732.25 $ 72,438,888 $ 115.03 Net Income (Loss) 629,732.25 (903,234 ) (1.43 ) Additional Units Sold - - - Cost of Redeemed Units (10,529.55 ) (1,196,157 ) - Ending Net Asset Value 3/31/2009 619,202.69 $ 70,339,497 $ 113.60 STATEMENT OF OPERATIONS Income (Loss) Realized Gain (Loss) from Closed Positions (326,125 ) Change in Unrealized Gain (Loss) on Open Positions (109,225 ) Interest Income 4,306 Foreign Currency Transaction Gain (Loss) (14,405 ) Total Income (Loss) $ (445,449 ) Expenses Brokerage Expenses 238,753 Advisory Incentive Fees (4,921 ) Management Fees 105,594 Ongoing, Offering, and Administrative Expenses 118,359 Total Expenses 457,785 Net Income (Loss) $ (903,234 ) To the best of my knowledge and belief, the information contained herein is accurate and complete /s/ Annette A.
